DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Claim Objections
Claims 6 and 11 objected to because of the following informalities:  "its surface" should read "a surface" or "a surface of the inorganic filler complex".  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,172,695. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
Regarding claims 1-8 (instant application), claims 21-23 of the referenced patent are product claims having “product-by-process” limitations requiring the structure recited by the recited steps of claim 1 of the referenced patent. 
Claim 1 of the referenced patent, from which claims 21-23 are dependent from requires a “press molding of inorganic filler” and “polymerizing and curing a polymerizable monomer-comprising composition” which has the required structure of claim 1 of the instant application and thus anticipates the claim. 
Claims 2-4 of the instant application have size and composition requirements of the particles that would be “slightly different” from those required in claims 21-23 of the referenced patent. However, where the only difference between the “prior art” (claim being compared in a double patenting context) and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device is not patentably distinct.  See MPEP 2144. In both cases a dental mill blank is formed in the claims and thus it seems the devices perform the same function in practice. 
Accordingly, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have slightly adjusted the particle sizes as required in claims 2-4 and in the required proportions as in claim 3. 
Claims 5-8 of the instant application are considered met by claim 1 of the referenced patent with respect to product-by-process claims 21-23 as outlined above since the structural limtations are implid by the steps. 
Regarding claim 9 (instant application), claim 1 in the referenced patent claims all of the same steps thus anticipating claim 9 here. 
Regarding claim 10 (instant application), claim 4 of the referenced patent contains the same limitations.
Regarding claim 11 (instant application), claim 17 of the referenced patent has the same limitations as “a surface treatment” would read on “a binder” on the surface of the inorganic material.  
Regarding claims 12-13 (instant application), claim 1 of the referenced patent contains these limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the dental mill blank has a porosity of from 25 to 35 volume% after 2-hour ashing at 600 C.” 
However, the specification, at par. 0046 as published, explains that this “ashing” step causes the organic components, including the polymer to burn out and create voids in the material (leading to the “porosity”). It is noted that the applied prior art reference below (Okada) also discusses this same concept at 575 C in par. 0087 with respect to the burning out of organic material.  
As such, it is unclear in view of the specification whether the BRI of this claim positively still includes a polymer, or if the polymer can be burned out as to create the porosity as required in the claim. 
Furthermore, 600 C is a temperature at which one of ordinary skill in the art would have expected any material classified as a “polymer” to have melted/burned out of the inorganic material as to leave gaps in the inorganic material by the burned out polymer. The BRI of the claim must include either condition but does not appear to be able to include both a polymer and a “product-by-process” limitation that would necessarily/inherently burn out said polymer.
Claims 2-13 are also rejected as they depend from claim 1 either directly or indirectly and include all of the limitations of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okada et al. (US 2015/0182315), hereinafter Okada.
Regarding claim 1, the claim has a product-by-process limitation. As noted in MPEP 2113, these limitations are limited by the recited steps only with respect to the structure implied by the recited steps and not limited by the steps themselves. 
Okada discloses a dental mill blank comprising: (a) an inorganic filler (aluminosilicate glass) (par. 0086, 0169, 0177); and (b) a polymer (par. 0169); wherein the dental mill blank has a porosity of 30% (packing ratio of 70% corresponds to a porosity of 30%) (par. 0177), after firing at a temperature of over 900 C for two hours (par. 0177), or for 2 hours at 575 C (par. 0087). 
This would seem to structurally meet the claim since the porosity value is met as the inverse of the inorganic percentage (30% porosity with a 70% packing ratio would meet a 25-35% porosity) and the method claim (claim 9 below) does not positively require an “ashing” or firing step. 
However, additionally or alternatively, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, the temperature represented is high above a melting point of polymers at 600 C, and the reference teaches heating to a point higher than that 600 C and also a value that is slightly lower than 600 C (par. 0087). In both cases, the polymer would burn out and cause the material to become “porous” at the interstitials left by the polymer material (par. 0087). Accordingly, it would have been obvious to one of ordinary skill in the above to have optimized the temperature used in accordance with the above as to cause an appropriate amount of firing to the material as is required in the claim. 
Regarding claim 5, Okada discloses the subject matter of claim 1, and further discloses that the polymer is formed of a (meth)acrylate polymerizable monomer (par. 0089-0093). 
Regarding claim 6, Okada discloses the subject matter of claim 1, and further discloses that the inorganic filler forms an inorganic filler “complex” with binder on its surface (par. 0161 – the silane compound is a polymer, as listed in par. 0098-0101).
Regarding claims 7-8, Okada discloses the subject matter of claim 6, and further discloses (par. 0087) that the “surface treating agent” (claim 8) would be a “burned organic resin component” containing a polymerizable monomer (claim 7) (par. 0098-0101). 
Regarding claim 9, Okada discloses the subject matter of claim 1 as discussed above, and further discloses: (a) contacting an inorganic filler molded product and a polymerizable monomer-containing composition (par. 0169 – “[t]he press molded article was immersed in a polymerizable monomer composition”) after preparing the inorganic filler molded product by pressing an inorganic filler (par. 0169 – “subjected to uniaxial press”); and (b) polymerizing and curing the polymerizable monomer after the contacting (par. 0169 – “subjected to photoirradiation . . . to carry out photopolymerization”). 
Regarding claim 10, Okada discloses the subject matter of claim 9, and further discloses a cold isostatic pressing (par. 0172).
Regarding claim 11, Okada discloses the subject matter of claim 9, and further discloses that the inorganic filler forms an inorganic filler “complex” with binder on its surface (par. 0161 – the silane compound is a polymer, as listed in par. 0098-0101).
Regarding claims 12-13, Okada discloses the subject matter of claim 11, and further discloses (par. 0087) that the “surface treating agent” (claim 13) would be a “burned organic resin component” containing a polymerizable monomer (claim 12) (par. 0098-0101). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 2015/0182315).
Regarding claims 2 and 4, Okada discloses the subject matter of claim 1, and further discloses that the filler can contain two “fillers” of two different sizes (par. 0044-0045, 0048, 0054-0055), with one of the ranges of particles being 0.1-1 microns (the range in the claim requires “a” to fall within 0.12 and 0.70 microns inclusive of the end points), thus overlapping with the claimed range; and additionally discloses using fillers (B) of a range inclusive of values 3*a (which means that ‘b’ must be at least 3 times ‘a’) (par. 0034 discusses using particles of a range overlapping with the claimed range at 95% of the total), and also would overlap with the range for claim 4 of “b” falling within 0.80 and 10 microns inclusive of the end points.
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the average particle diameter of two sets of “fillers” is as required in claims 2 and 4. 
Regarding claim 3, Okada discloses the subject matter of claim 2, and further discloses including the particles at a ratio within the claimed range (par. 0034, 0056 where the bigger particles are at a 95% ratio in par. 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742